Title: To Thomas Jefferson from Isaac Briggs, 26 June 1802
From: Briggs, Isaac
To: Jefferson, Thomas


            Respected Friend,Sharon, 26th. of the 6th. Month 1802
            Wilt thou condescend to inform me, if a letter I wrote, dated 26th. of the 4th. Month 1802, ever reached thee? I meant it to be expressive of deference and respectful esteem; if I unfortunately used terms not adequate to that purpose, I have no other plea, in extenuation, than ignorance. I have not, nor have I had any views to office or emolument;—were I worthy, I think I know that I possess not the requisite qualifications to fill with dignity a political post: but some portion of thy esteem, as a lover of Science and of the useful and benevolent Arts, was indeed an object of my ambition. I have no claim upon thy attention which will bear the least competition with the momentous concerns of thy Country’s good, I only hoped for a small share of thy leisure; and even this claim, I confess, is the creature of my own presumption. May I still hope for a line in reply to this? I am incapable of continuing my correspondence beyond the slightest intimation of a wish on thy part that it should cease. Feeling the irksomeness of suspense respecting the reception or miscarriage of my letter, and being unwilling to rest upon mere implication, I have ventured to make the enquiry.
            With unabated respect, I am thy friend,
            Isaac Briggs.
          